Citation Nr: 9929759	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 
because of hospitalization for coronary artery bypass surgery 
in January 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1951 to July 1952.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran was not hospitalized (in January 1998) in 
excess of 21 days for a service-connected disability.

2.  The veteran was hospitalized at a VA facility in January 
1998, during which he underwent coronary artery bypass graft, 
which was treatment for a nonservice- connected disability.


CONCLUSION OF LAW

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 because of 
hospitalization for coronary artery bypass surgery in January 
1998 is precluded by law.  38 C.F.R. §§ 4.29, 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A temporary total rating will be assigned where a veteran has 
required hospital treatment for a service-connected 
disability in a VA or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  A temporary total 
disability rating for convalescence will be assigned 
effective from the date of hospital admission or outpatient 
treatment, and will continue for 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient treatment if treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; and (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30.

The veteran contends that he is entitled to a temporary total 
rating because of hospitalization for coronary artery bypass 
surgery in January 1998.  At the time of the veteran's 
January 1998 hospitalization, service connection was in 
effect only for the residuals of rheumatic fever with 
transitory valvulitis.

A plain reading of 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 
reveals that a fundamental requirement is that the treatment 
in question must have been for a service-connected 
disability.  No medical or other competent evidence has been 
submitted by the veteran to show that the treatment and 
convalescence in question was for a service-connected 
disability.  The evidence of record indicates that in January 
1998 the veteran was admitted for coronary artery bypass 
graft due to re-stenosis of saphenous vein graft, which is 
not service-connected.  The evidence does not reflect that 
the veteran was treated for valvular heart disease.  The 
Board acknowledges that the veteran contends that his 
coronary atherosclerotic heart disease should be service 
connected.  However, service connection was denied for 
coronary atherosclerotic heart disease, status post 
myocardial infarction and coronary artery bypass surgery, as 
secondary to the service-connected connection residuals of 
rheumatic fever with transitory valvulitis in July 1984 and 
May 1998 rating decisions.  Absent service connection for 
coronary atherosclerotic heart disease, the sought after 
temporary total disability rating may not be granted as a 
matter of law.

As the veteran does not meet an essential legal requirement 
under 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30, i.e., that the 
treatment in question must have been for a service-connected 
disability, he has not presented a claim upon which relief 
can be granted.  In a case where, as here, the law is 
dispositive of the claim, then the claim must, as a matter of 
law, be denied because of the absence of legal merit or lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim for a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 
because of hospitalization for coronary artery bypass surgery 
in January 1998 is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

